FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                   June 12, 2014
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
                                TENTH CIRCUIT



 EVERETT HOUCK,

              Plaintiff - Appellant,

 v.                                                     No. 13-6265
                                                (D.C. No. 5:13-CV-01158-HE)
 HAROLD BALL,                                           (W.D. Okla.)

              Defendant - Appellee.


                           ORDER AND JUDGMENT *


Before GORSUCH, MURPHY, and HOLMES, Circuit Judges.



      After examining Appellant’s brief and appellate record, this panel has

determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      On August 3, 2012, pro se appellant Everett Houck initiated a 42 U.S.C.

§ 1983 action against defendants Harold Ball and Judge Dan Owens in Oklahoma



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
state court. The district court dismissed the suit with prejudice and this court

affirmed the dismissal. Houck v. Ball, 491 F. App’x 934 (10th Cir. 2012). Houck

filed a second § 1983 action against Defendant Ball on October 30, 2013. The

district court dismissed Houck’s second suit, concluding it was barred by the

doctrine of claim preclusion. See Wilkes v. Wyo. Dep’t of Emp’t Div. of Labor

Standards, 314 F.3d 501, 503-04 (10th Cir. 2002) (“Under res judicata, or claim

preclusion, a final judgment on the merits of an action precludes the parties or

their privies from relitigating issues that were or could have been raised in the

prior action.” (quotation omitted)).

      Houck then filed the instant appeal together with a request to proceed in

forma pauperis. A dismissal on res judicata grounds is reviewed de novo.

MACTEC, Inc. v. Gorelick, 427 F.3d 821, 831 (10th Cir. 2005). Having reviewed

the record, Houck’s appellate brief, and the applicable law, we discern no

reversible error in the dismissal of Houck’s instant § 1983 complaint.

Accordingly, exercising jurisdiction pursuant to 28 U.S.C. § 1291, the district

court’s order dismissing Houck’s complaint is affirmed for substantially the

reasons stated by the district court in its Order dated November 5, 2013. Houck’s




                                         -2-
motion to proceed in forma pauperis is denied and he is reminded that he must

make immediate payment of the unpaid balance of his appellate filing fee. All

other outstanding motions are denied.

                                         ENTERED FOR THE COURT


                                         Michael R. Murphy
                                         Circuit Judge




                                        -3-